IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI
BRANDON NUTT, : Case No. 1:19-cv-460
Plaintiff, : Judge Matthew W. McFarland
vs.

P.O. CHRISTOPHER SETA, et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 24)

 

The Court has reviewed the Report and Recommendation of United States
Magistrate Judge Stephanie K. Bowman (Doc. 24), to whom this case is referred
pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby
ADOPTS the Report and Recommendation in its entirety.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO fh

Me wet:

JUDGE MATTHEW W. McFARLAND

 
